Citation Nr: 1438544	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-18 088	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to August 5, 2011.

2.  Entitlement to a rating in excess of 50 percent for PTSD, from August 5, 2011.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include delusional disorder and schizophrenia.

4.  Entitlement to an increased compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2005 and February 2007 rating decisions.  

In the July 2005 rating decision, the RO denied service connection for schizophrenia and denied a compensable rating for left ear hearing loss.  In April 2005, the Veteran filed a notice of disagreement (NOD) as to the claim for an increased rating for left ear hearing loss and the claim for service connection for schizophrenia.  A statement of the case (SOC) was issued in February 2007.  Later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  Supplemental SOCs (SSOC) were issued in June 2009 and December 2011.

In the February 2007 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective January 25, 2005.  In March 2007, the Veteran filed an NOD as to the rating assigned for PTSD.  An SOC was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.  In an August 2011 SSOC, the RO partially granted the Veteran's claim for an increased rating for PTSD, and awarded a 50 percent rating, effective August 5, 2011.  

The Board notes that the Veteran initially filed a claim for service connection for schizophrenia.  However, the evidence of record reflects psychiatric diagnoses other than PTSD, such as delusional disorder.  As such, the Board has recharacterized the claim as one for an acquired psychiatric disorder other than PTSD, to include delusional disorder and schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As the Veteran was not granted the full benefit sought, the issue of a higher rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

Because the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

With regard to the Veteran's claim for an increased rating for left ear hearing loss, the Board notes that additional evidence, including a hearing loss VA examination, was associated with the claims file after the last SSOC in August 2011.  However, the RO readjudicated the Veteran's claim in a September 2013 rating decision.

In June 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The Board notes that this appeal is now being processed using Veterans Benefits Management System (VBMS) paperless claims processing.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The Board's decision denying an increased compensable rating for left ear hearing loss is set forth below.  For the reasons expressed below, the claims for service connection for an acquired psychiatric disorder other than PTSD, to include delusional disorder and schizophrenia, as well as the claims for an increased rating for PTSD, are addressed in the remand following the orders; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the effective date of the award of service connection, audiometric testing has revealed no worse than Level II hearing in the left ear.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a pre-rating April 2005 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating.  The July 2005 decision reflects the initial adjudication of the claim after the issuance of the April 2005 letter.  A May 2008 letter set forth the criteria for higher ratings for hearing loss.  The claim was subsequently adjudicated in June 2009 and December 2011 SSOCs.

In addition, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA audiological evaluations, as well as the Veteran's service treatment records and VA outpatient treatment records.  Also of record are various statement submitted by the Veteran.

As regards to the June 2012 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included a claim for an increased rating for left ear hearing loss.  Also, information was solicited regarding the nature and severity of the Veteran's hearing loss.  However, the Veteran's representative stated that they had no further evidence to present.  June 2012 Board Hearing Transcript, at 4.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  While the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that Board hearing was legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc , 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test. 

Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left ear hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, effective September 17, 1969.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to a compensable rating for such disability.

Considering the pertinent evidence in light of the above, the Board finds that the claim for a compensable rating for left ear hearing loss must be denied.

On examination in May 2005, using the Maryland CNC word list, the Veteran's speech discrimination was 96 percent in the left ear.  His pure tone thresholds for the left ear were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
5
20
35
60
30

The Veteran was afforded a VA audiology examination in May 2009.  Using the Maryland CNC Word List, speech discrimination was 96 percent in the left ear.  His pure tone thresholds for the left ear were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
10
60
70
75
53.75

The report of an October 2011 VA audiological examination reflects that speech discrimination, using the Maryland CNC Word List, was 94 percent in the left ear.  The examiner found that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.  The examiner determined that the Veteran had normal hearing according to VA guidelines.  The Veteran's pure tone thresholds for the left ear were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
10
20
35
35
25

The report of an August 2013 VA audiology examination reflects that speech discrimination, using the Maryland CNC Word List, was 80 percent in the left ear.  The Veteran reported that his hearing loss impacts his ordinary conditions of daily life, including the ability work, in that he stated, "I have to ask people to repeat.  I need to see the speaker.  I have difficulty hearing TV."  His pure tone thresholds for the left ear were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
5
55
60
65
46.25

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level II hearing in the service-connected left ear, based on application of the reported findings to Table VI.  As discussed above, Level I hearing is assigned to the Veteran's nonservice-connected right ear.  See 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.  The Board further observes that the pure tone thresholds recorded on the VA audiological evaluations in May 2005, May 2009, October 2011, and August 2013 do not reflect exceptional hearing impairment as defined by regulation.  See 38 C.F.R. § 4.86.

In sum, the Veteran is not entitled to a higher compensable schedular rating for left ear hearing loss at any point pertinent to this appeal.  The Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his left ear hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that, in the May 2005 and May 2009 audiological evaluation reports, the audiologists did not identify any functional effects of the Veteran's left ear hearing loss.  The October 2011 and August 2013 audiological evaluation reports do include a discussion of such functional effects.  The October 2011 examiner found that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.  The August 2013 audiological evaluation report notes that the Veteran stated, "I have to ask people to repeat.  I need to see the speaker.  I have difficulty hearing TV."  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his current representative has asserted the Veteran's entitlement to an extra-schedular rating for left ear hearing loss, and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of a full discussion as to functional effects does not render May 2005 and May 2009 audiological evaluation reports inadequate for rating purposes.

The Board further notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has reported full-time employment.  As there is no suggestion that the Veteran is unable to obtain or maintain gainful employment due to his service-connected left ear hearing loss, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

For all the foregoing reasons, the Board finds that, there is no basis for staged rating for the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A higher compensable rating for left ear hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

Regarding the claim for an increased rating for PTSD prior to August 5, 2011, the Board notes that there appears to be outstanding private treatment records relevant to the Veteran's claim.  At an August 2011 VA PTSD examination, the Veteran reported that he saw a counselor at the Gardena Vet Center twice a month.  However, no such records have been associated with the claims file and there is no indication that the AOJ either obtained or tried to obtain any such private treatment records.

Thus, on remand the AOJ should undertake appropriate action to obtain outstanding, records from the Gardena Vet Center, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

Regarding the claim for an increased rating for PTSD after August 5, 2011, the Board notes that following the AOJ's most recent adjudication of the claim, medical records, including the report of an August 2013 VA PTSD examination and VA treatment records dated to June 2013, were associated with the Veteran's claims file.  The evidence was received after issuance of the August 2011 SSOC and has not been considered by the AOJ.

Under these circumstances, the Board has no alternative but to remand the matter on appeal to the AOJ for consideration for the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2013).

As noted above, the Board has expanded the Veteran's claim for schizophrenia to include all acquired psychiatric disorders other than PTSD.  VA treatment records have indicated that the Veteran does not have a current diagnosis of schizophrenia.  For instance, VA treatment notes dated in January 2005 indicate that the Veteran had a history of paranoid schizophrenia, which was diagnosed in 1972.  However, schizophrenia was not diagnosed at the time of his VA treatment.  Furthermore, in an April 2006 letter, the Veteran's social worker at a Vet Center indicated that she believed his 1974 diagnosis of schizophrenia was inaccurate.  She stated that she believed he was having symptoms of PTSD at the time.

However, the Veteran does have diagnoses of other psychiatric disorders that may reasonably be encompassed by the claimant's description of the claim and reported symptoms.  See Clemons, supra.  At an August 2011 mental disorder examination, the examiner diagnosed the Veteran with the following Axis I disorders: PTSD; Delusional Disorder; Alcohol Dependence, in full sustained remission; and Marijuana Abuse, in full sustained remission.  Schizophrenia was not diagnosed.  The examiner noted that "he was diagnosed with Schizoaffective disorder early on, but his current presentation and pattern of functioning seems to fit better into the diagnosis of Delusional Disorder."  The examiner further stated that "it is also possible (though now impossible to know for sure) that the stress of combat triggered his thought disorder)."

Considering the evidence previously of record in light of the current diagnosis of delusional disorder, the Veteran's assertions that this disorder is related to service, and the absence of a medical etiology opinion with respect to a diagnosed psychiatric disability other than PTSD, the Board finds that an examination and opinion to obtain further medical information would be helpful in resolving the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by an appropriate physician.  

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes treatment records from, most recently, the VA Medical Center (VAMC) in West LA, dated up to June 2013.  As the Veteran appears to receive ongoing treatment, there are possibly more recent VA medical records outstanding.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the West LA VAMC all outstanding records of VA evaluation and/or treatment of the Veteran since June 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).
	
The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating these claims.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all VA records of mental health treatment of the Veteran, to include from the West LA VAMC, dated since June 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims for on appeal that is not currently of record.  Request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records, specifically to include records from the Gardena Vet Center.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if appropriate) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current acquired psychiatric disorder(s), other than PTSD, to include delusional disorder

Then, with respect to each such diagnosed disability, the  examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) the  any such diagnosed disability had its onset in service or is otherwise medically related to service.

In rendering each opinion, the examiner should consider and discuss all relevant medical and lay evidence, to include in- and post-service medical documents, and all lay assertions.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal, in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


